Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Gestrelius (US 6,236,986 B1), published on May 22, 2001.
As to claim 1, Gestrelius teaches “receiving a search query comprising at least two search terms from corresponding data element types” in col. 5: 13-15 (clothes and size are selected).
Gestrelius teaches “identifying, in a database, unique data element types” in col. 5: 12-15 (clothes, size are unique data element types).
Gestrelius teaches “generating a plurality of initial data structures corresponding to the unique data element types” in tables 3-6 (tables 3-6 correspond to "a plurality of initial data structures corresponding to the unique data element types". Clothes, size, color correspond to "the unique data element type").
Gestrelius teaches “wherein the plurality of initial data structures comprise unique data elements associated with the corresponding unique data element type” in tables 3-6 (for example, shirt and jean (corresponding to "unique data element") and clothes (corresponding to "unique data type")).
Gestrelius teaches “wherein the plurality of initial data structures comprise a plurality of values, and wherein a number of digits of each of the plurality of values is based on a number of the data element types corresponding to the at least two search terms of the search query” in tables 3-6 (each of tables (3-6) corresponds to "a plurality of values", each table also contains a second column which has a number of digits. Number of digits (second column of each table) is based on a number of the data element types (clothes has two different data elements of shirt and jean; size has four different data elements of 32, 39, 35, 40)).
Gestrelius teaches “generating a final data structure based on the plurality of initial data structures, wherein the final data structure comprises a non-redundant selection of records from the database; and providing search results relevant to the search query based on the final data structure” in tables 15-19 (correspond to "a final data structure". Table 15 shows "shirt" is selected).
As to claim 2, Gestrelius teaches “wherein generating the final data structure based on the plurality of initial data structures comprises generating binary codes for corresponding unique data elements” in table 15 (table 15 contains two elements each has only two values (binary) of 0 or 1).
As to claim 3, Gestrelius teaches “wherein generating the final data structure comprises resolving at least one of data element dependency or data element redundancy between the plurality of initial data structures” in tables 15-18 (tables 15-18 are generated by resolving dependency of selection of shirt and size).
As to claim 4, Gestrelius teaches “receiving a query for information from a database” in col. 10, tables 15-19 (user selection vectors show user’s selection of “shirt”).
Gestrelius teaches “identifying data element types relevant to the query and data element values relevant to the query, wherein each of the identified data element types corresponds to a respective plurality of unique data element values, and wherein the identified data element values relevant to the query are included in the respective plurality of unique data element values” in col. 10, tables 15-19 (“Table 15-29 refers to a selection of “shirt” in the Clothes data element type”).
Gestrelius teaches “generating a query structure based on the identified data element types and data element values, wherein the query structure comprise a plurality of values, and wherein each of the values 4436339.0015U2 comprises a number of digits based on a number of the identified data element types relevant to the query, and wherein each of the values represents one of the identified data element values relevant to the query” in tables 15-29.
 Gestrelius teaches “identifying a data structure relevant to the query structure, wherein the data structure comprises non-redundant data element values from the database; identifying records in the data structure based on the query structure; and providing the records in response to the query for information” in col. 10, tables 15-29.
As to claim 11, it is rejected for similar reason as claim 4.

As to claim 5, Gestrelius teaches “wherein identifying records in the data structure based on the query structure comprises identifying records associated with at least one of the data element types relevant to the query or the data element values relevant to the query” in tables 15-19.
As to claim 12, it is rejected for similar reason as claim 5.

As to claim 6, Gestrelius teaches “wherein identifying records in the data structure based on the query structure comprises identifying records associated with at least one of the data element types relevant to the query or the data element values relevant to the query” in tables 15-29 (user selection vectors are used as a data structure based on the query structure. user selection vectors are identified as records associated with data element types (clothes, size, color...)).
As to claim 13, it is rejected for similar reason as claim 6.

As to claim 7, Gestrelius teaches “wherein providing the records in response to the query comprises displaying at least one of unique data element types, unique data element values, or a count of the number the unique data element values” in tables 30-31.
As to claim 14, it is rejected for similar reason as claim 7.

As to claim 8, Gestrelius teaches “wherein providing the records in response to the query comprises displaying data elements of the records according to degrees of relevance, and wherein different degrees of relevance are represented by different color shades” in tables 30-31.
As to claim 16, it is rejected for similar reason as claim 8.
As to claim 17, it is rejected for similar reason as claim 8.

As to claim 9, Gestrelius teaches “wherein receiving a query for information from the database comprises receiving the query as a free-form search, and wherein identifying records in the data structure comprises generating a status vector based on the free-form search” in tables 15-19.
As to claim 18, it is rejected for similar reason as claim 9.
As to claim 19, it is rejected for similar reason as claim 9.
As to claim 20, it is rejected for similar reason as claim 9.

As to claim 10, Gestrelius teaches “wherein receiving a query for information from the database comprises receiving a weight value for at least one corresponding data element type, and wherein providing the records in response to the query is based on the weight value” in tables 30-31 (clicking on "shirt" from the interface as to receive a weight value).
As to claim 15, Gestrelius teaches “wherein the processor-executable instructions that cause the apparatus to provide the records in response to the query further cause the apparatus to display a count of the number the unique data element values” in tables 30-31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165